ORDER
The Court having considered the petition to terminate inactive status and the response filed thereto in the above case, it is this 12th day of October 2000,
*224ORDERED, by the Court of Appeals of Maryland, that the petition be, and it is hereby, GRANTED, and the Petitioner is reinstated to the practice of law in this State, and it is further
ORDERED that the Clerk of this Court shall replace the name of attorney Donna A. Lewis upon the registry of the attorneys and certify that fact to the trustees of the Clients’ Security Trust Fund and the clerks of all judicial tribunals in this state in accordance with Maryland Rule 16-714e.